DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that, “With regard to independent Claims 1 and 11, the rejection notes that AAPA describes an isochronous cyclotron including a beam chamber including a central axis and a median acceleration plane, a particle source coupled to the median acceleration plane proximate the central axis of the beam chamber, one or more coils disposed about the beam chamber, one or more radio frequency drive circuits coupled to the beam chamber, and a plurality of sectors, wherein each pair of sectors are disposed on opposite sides of the media acceleration plane. The sectors are referred to in the prior art at hills and valley sectors, flutter sectors, flutter plates and the like (paragraph 0004). The rejection notes that the AAPA does not disclose the sectors being bulk superconductor sectors. However, the rejection alleges that Nuttens at col. 6, line 55 through col. 7, line 16 teaches “...a plurality of pairs of bulk superconductor sectors, wherein each pair of bulk superconductor sectors are disposed on opposite sides of the median acceleration plane.” The Applicant respectfully disagrees with this position, and suggest that the

Page 2 of 5

relied upon passages do not support the rejection. Instead, Applicant submits that those skilled in the art appreciate that the alleged “superconducting bump shaping units (51s, 52s)” are not equivalent to the sectors in the alleged AAPA. Instead, Nuttens at col. 8, lines 45-50 discloses hill and valley sectors that are different from the superconducting bump shaping units 51s, 52s. In particular, Nuttens refers to PCT Published Application WO2012004225 to Kleeven which discloses hill and valley sectors that are clearly not equivalent to the superconducting bump shaping units 51s, 52s. PCT Published Application WO2012004225 to Kleeven was also published as U.S. Patent Application Publication No. 2013/0141019. Applicant also notes that the Nuttens and Kleeven references have the common Applicant Ion Beam Applications S.A. Kleeven discloses that the hill and valley sectors 5, 4 are a ferromagnet generally made of soft iron (at paragraph 0065), consistent with the alleged AAPA. Therefore, Applicant respectfully submits that the combination of the alleged AAPA and Nuttens in view of Kleeven disclose that the sectors a made of a ferromagnetic material such as iron, and not “bulk superconductor. pplicant therefore respectfully submits that independent Claims 1 and 11 are patentable over the alleged AAPA in view of Nuttens and Kleeven. In addition, to the extent that independent Claim 20 is rejected for the same reasons as independent Claims 1 and 11, Applicant respectfully submits that independent Claim 20 is also patentable over the alleged AAPA in view of Nuttens and Kleeven for substantially the same reasons as advanced above with regard to independent Claims 1 and 11. Furthermore, dependent Claims 2-4, 7-10, 12-14, 17-19, 21, 22 and 25 are allowable by virtue of their dependency on respective base Claims 1, 11 and 20, as well as the additional elements they recite. Accordingly, Applicant respectfully requests that the obviousness rejection of Claims 1-4, 7-14, 17-22 and 25 be withdrawn and that Claims 1-4, 7-14, 17-22 and 25 be allowed.”” Examiner respectfully disagrees.  It is well within the scope of ordinary skill in the art at the time of the invention that selecting iron based components comprise a bulk superconductor.  Col 7 lines 26-40 of Nutens state that the superconducting bump shaping units (51s, 52s) use material from the iron-based family which is within the scope of ordinary skill in the art of bulk superconductors.
	Regarding applicant’s argument that, “For each of the reasons set forth above, Applicant respectfully submits that independent Claims 1, 11 and 20 are patentable over the alleged AAPA and Nuttens in view of Kleeven. Antay is cited as teaching “a bulk high-temperature superconductor” and “a bulk type-II superconductor.” Furthermore, the Applicant notes that Antaya teaches that the magnetic coils 12, 14 are comprises of a low-temperature or type II semiconductor, and not the sectors. In fact, nothing in Antaya teaches an equivalent hills and valley sectors as taught in Nuttens and Kleeven. Thus, Antaya does not add anything to the teachings of the alleged AAPA, Nuttens and or Kleeven with reference to Claims 1, 11 and 20. In particular, neither the alleged AAPA, Nuttens, Kleeven nor Antaya teach or suggest “...a plurality of pairs of bulk superconductor sectors, wherein each pair of bulk superconductor sectors are disposed on opposite sides of the median acceleration plane.” Applicant therefore respectfully submits that Claims 5, 6, 15, 16, 23 and 24 are patentable over the alleged AAPA, Nuttens and Antaya in view of Kleeven based upon their dependency on respective independent Claims 1, 11 and 20. Accordingly, Applicant requests that the obviousness rejection of Claims 5, 6, 15, 16, 23 and 24 be withdrawn and that Claims 5, 6, 15, 16, 23 and 24 be allowed.” Examiner respectfully disagrees.  Nuttens is relied on to teach the use of the bulk superconductor sectors.  It is well within the scope of ordinary skill in the art at the time of the invention that selecting iron based components comprise a bulk superconductor.  Col 7 lines 26-40 of Nuttens state that the superconducting bump shaping units (51s, 52s) use material from the iron-based family which is within the scope of ordinary skill in the art of bulk superconductors.  Antaya is merely relied on to provide examples of said bulk superconductors.
 	Rejection is maintained below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-14, 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of Applicant's Admitted Prior Art (AAPA) in view of Nuttens et al. (US 10,383,206).
(1) regarding Claims 1 and 11:
Figures 1 and 2 of AAPA discloses an isochronous cyclotron comprising: a beam chamber (105 in Fig 1) including a central axis and a median acceleration plane ((0001));
a particle source (115) coupled to the median acceleration plane proximate the central axis of the beam chamber ([0001));
one or more coils (125) disposed about the beam chamber ([0002]);
one or more radio frequency drive circuits coupled to the beam chamber ([0002]); and
a plurality of pairs of sectors (140, 240), wherein each pair of sectors are disposed on opposite sides of the median acceleration plane ([0004}).
However AAPA does not disclose the sectors being bulk superconductor sectors.
Nuttens, in the same field of endeavor, discloses:
a plurality of pairs of bulk superconductor sectors (51s, 52s in Fig 3(b)), wherein each pair of bulk superconductor sectors are disposed on opposite sides of the median acceleration plane (P in Fig 3(b) Col 6 lines 55-Col 7 line 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nuttens into the system of AAPA because bulk superconductors are easier to install as they require no connection to a source of power.
(2) regarding Claims 2 and 12:
further comprising: a plurality of pairs of structural sectors (150, 250 of AAPA), wherein each pair of structural sectors are disposed on opposite sides of the median acceleration plane; and
wherein the plurality of pairs of bulk superconductor sectors are disposed between adjacent pairs of structural sectors (150, 250 of AAPA).
(3) regarding Claim 3: 
wherein the plurality of pairs of structural sectors comprise a plurality of pairs of magnetically neutral sectors ([0004] of AAPA-valleys are magnetically neutral).
(4) regarding Claim 4:
wherein the plurality of pairs of structural sec tors comprise a plurality of pairs of ferromagnetic, paramagnetic, or diamagnetic sectors ([0006] of AAPA).
(5) regarding Claims 7 and 18:
AAPA does not disclose the coil details.
Nuttens, in the same field of endeavor, discloses:
wherein the one or more coils comprise a pair of coils encircling the beam chamber and disposed on opposite sides of the median acceleration plane of the beam chamber (11, 12 in Fig 3(b) Col 1 lines 65-Col 2 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nuttens into the system of AAPA in order to generate higher magnetic fields.
(6) regarding Claims 8 and 19:
AAPA does not disclose the coil details.
Nuttens, in the same field of endeavor, discloses:
wherein the one or more coils comprise one or more superconductor coils (11, 12 in Fig 3(b) Col 1 lines 65-Col 2 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nuttens into the system of AAPA in order to generate higher magnetic fields. 
(7) regarding Claim 9: 
wherein the plurality of pairs of hulk superconductor sectors have a wedge shape (Fig 4 of AAPA).
(8) regarding Claim 10:
wherein the plurality of pairs of bulk superconductor sectors have a spiral shape (Fig 5 of AAPA).
(9) regarding Claim 13:
wherein the plurality of pairs of structural sectors and the plurality of pairs of hulk superconductor sectors have a form factor configured to increase the axial focusing component of the magnetic field ([0004] of AAPA).
(10) regarding Claim 14:
wherein an axial separation between respective pairs of the bulk superconductor sectors is smaller and or greater than an axial separation between respective pairs of the structural sectors (See Fig 2 of AAPA).
(11) For method claims 20-22 and 25, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claims 5, 6, 15, 16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of Applicant's Admitted Prior Art (AAPA) in view of Nuttens et al. (US 10,383,206) as applied to claims 1, 11 and 20 above, and further in view of Antaya (US 2012/0126726).
(5) regarding Claims 5, 15 and 23:
The combination of AAPA and Nuttens discloses all of the subject matter above, however the combo does not disclose the specific type of bulk superconductor.
Antaya, in the same field of endeavor, discloses:
wherein the plurality of pairs of bulk superconductor sectors include a bulk high-temperature superconductor ([0047)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Antaya into the system of the combination of AAPA and Nuttens because bulk superconductors are easier to install as they require no connection to a source of power. 
(6) regarding Claims 6, 16 and 24:
The combination of AAPA and Nuttens discloses all of the subject matter above, however the combo does not disclose the specific type of bulk superconductor.
Antaya, in the same field of endeavor, discloses:
wherein the plurality of pairs of bulk superconductor sectors include a bulk type-II superconductor ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Antaya into the system of the combination of AAPA and Nuttens because bulk superconductors are easier to install as they require no connection to a source of power.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844